PER CURIAM.
We affirm in part and reverse in part the trial court’s summary denial of appellant’s motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The supporting documents do not conclusively rebut his allegations in Issues I and II, respectively, that trial counsel was ineffective by failing to object when a person was seated on the jury who knew the victim, and by fading to object when the state repeatedly referred to evidence from appellant’s first trial that had been barred from the instant trial. The court attached the transcript of voir dire from appellant’s first trial rather than his second, and did not address the second argument in the final order.
AFFIRMED IN PART, REVERSED IN PART, and REMANDED for further proceedings consistent with this opinion.
WOLF, C.J., ERVIN and BENTON, JJ., concur.